Citation Nr: 1704466	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-14 223	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial rating of 10 percent, effective February 28, 2006.  In July 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In December 2009, the Board remanded the case for additional development.  In June 2012, the Board issued a decision that denied the appeal for an initial evaluation in excess of 10 percent for PTSD.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

The Veteran was afforded a hearing in July 2009 on the issue of an initial rating in excess of 10 percent for PTSD.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's June 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ who conducted the July 2009 hearing.  In order to remedy any such potential error, the Board issued a letter providing the opportunity to receive a new hearing and/or new decision from the Board.  Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new videoconference hearing.

Accordingly, the prior June 2012 Board decision addressing the issue of entitlement to an initial rating in excess of 10 percent is vacated.


REMAND

In October 2013, the Veteran requested a videoconference hearing.  Because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing.  The case should thereafter be processed in accordance with established appellate practices.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	Donnie R. Hachey
	Veterans Law Judge, Board of Veterans' Appeals


